Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 68-75 and 91-97 are pending and allowed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Vu et al. The reference teaches detecting proteins or peptides using western blot analysis, comprising: separating the proteins or peptides from a mixture in a gel, transferring the separated proteins or peptides to a hydrophobic membrane, contacting the hydrophobic membrane having the separated proteins or peptides with a solution comprising a quantum dot conjugated to a biomolecule, and detecting at least one signal wherein the at least one signal corresponding to the separated proteins or peptides. However, Vu et al. fails to teach a polymer dot that comprises a hydrophobic semiconducting polymer collapsed into a stable sub-micron-sized particle. Although Chiu et al. teaches quantum dot and polymer dot, the reference does not teach western blot analysis.
Applicant’s arguments 01/05/2021 (pgs. 7-8) stated that the order-of-magnitude increase in sensitivity using polymer dots (Pdots) instead of quantum dot (Qdot) and the extended photostability provides superior results. Applicant further indicated that Figures 2-5 and Examples 1-2 demonstrate the improved photostability of the claimed Pdot over Qdot. Applicant stated that Example 4 of the present application shows that 14 days following the labelling step, the detection for GAM IgG and the linearity of the intensity and amount of GAM IgG remained largely the same as the immediately following labelling when the Pdots of the present application were used.  
The arguments are found persuasive in view of the results of Pdots over Qdots in western blots. Therefore, the rejection of Vu and Chiu is hereby withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tracy Vivlemore/Primary Examiner, Art Unit 1635